EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Youst on 09/10/2021.

The application has been amended as follows: 

1. An aircraft operable to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a forward flight orientation, the aircraft comprising:
a blended wing body;
first and second engines disposed within the body, the engines having a turboshaft mode and a turbofan mode, the engines configured to generate engine exhaust;
a binary lift fan system disposed within the body, the lift fan system including ducted fans in a tandem longitudinal configuration along a central longitudinal axis of the blended wing body 
first and second forced air bypass systems disposed within the body, the forced air bypass systems configured to generate bypass air; and
a first exhaust system coupled to the first engine and the first forced air bypass system and a second exhaust system coupled to the second engine and the second forced air bypass system;
wherein, in the VTOL orientation, the first and second engines are in the turboshaft mode coupled to the lift fan system such that the first and second engines provide rotational energy to the ducted fans generating the thrust-borne lift; and
wherein, in the forward flight orientation, the first and second engines are in the turbofan mode coupled to the first and second forced air bypass systems such that the bypass air combines with the engine exhaust in the respective first and second exhaust systems to provide forward thrust generating the wing-borne lift.

20. An aircraft operable to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a forward flight orientation, the aircraft comprising:
a blended wing body;
first and second engines disposed within the body, the engines having a turboshaft mode and a turbofan mode, the engines configured to generate engine exhaust;
a binary lift fan system disposed within the body, the lift fan system including ducted fans in a tandem longitudinal orientation configured to generate pitch control moments in the VTOL configuration along a central longitudinal axis of the blended wing body
first and second forced air bypass systems disposed within the body, the forced air bypass systems configured to generate bypass air;
a first exhaust system coupled to the first engine and the first forced air bypass system and a second exhaust system coupled to the second engine and the second forced air bypass system;
and an active flow control system configured to generate roll and yaw control moments in the VTOL orientation and pitch, roll and yaw control moments in the forward flight orientation;
wherein, in the VTOL orientation, the first and second engines are in the turboshaft mode coupled to the lift fan system such that the first and second engines provide rotational energy to the ducted fans generating the thrust-borne lift; and
wherein, in the forward flight orientation, the first and second engines are in the turbofan mode coupled to the first and second forced air bypass systems such that the bypass air combines with the engine exhaust in the respective first and second exhaust systems to provide forward thrust generating the wing-borne lift.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best prior arts to Bollinger (5320305 and 5312069) disclose a similar turboshaft and turbofan VTOL blended wing aircraft, but do now show a tandem longitudinal ducted fans. With the teaching of Mia (US 10710713 B2) it would be obvious to add longitudinal tandem ducted fans like (22) however they would not be along the centerline as now claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642